Citation Nr: 1146422	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-05 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic degenerative joint disease of the left knee.


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel



INTRODUCTION

The Veteran served on active duty from June 1981 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded the case in March 2010 for additional development and it now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the March 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board observes that the issue of entitlement to an earlier effective date for the grant of service connection for posttraumatic degenerative joint disease of the left knee was also remanded in March 2010 for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet.App. 238 (1999).  Such was issued in June 2010; however, the Veteran did not file a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997) (an issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal).  Therefore, such issue was not perfected in a timely manner following the issuance of the June 2010 statement of the case.  See 38 C.F.R. 
§ 20.202 (2011).  Inasmuch as the RO has not taken any action to indicate to the Veteran that this issue remains on appeal and it took steps to close the appeal (see certification of Appeal [VA Form 8]), the requirement that there be a substantive appeal is not waived.  The facts of this case are clearly distinguished from the United States Court of Appeals for Veterans Claims (Court)'s holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), because in this appeal the Veteran was not mislead by actions on the part of VA into believing that he had perfected an appeal as to this issue.  Therefore, the issue of entitlement to an earlier effective date for the grant of service connection for posttraumatic degenerative joint disease of the left knee is not properly before the Board. 


FINDING OF FACT

For the entire appeal period, posttraumatic degenerative joint disease of the left knee is manifested by subjective complaints of creaking, swelling, pain, tenderness, intermittent stiffness, a grinding sensation, and periodic knee locking episodes, with objective evidence of a moderately large symptomatic medial plica with flexion to 100 degrees and extension to zero degrees, even in consideration of pain as a result of repetitive motion, flare-ups, and motion against resistance, without evidence of arthritis; recurrent subluxation or lateral instability; removal or dislocation of the semilunar cartilage; ankylosis; impairment of the tibia or fibula; or genu recurvatum.


CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial rating in excess of 10 percent for posttraumatic degenerative joint disease of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.25, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5260 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his left knee disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his left knee disability was granted and an initial rating was assigned in the September 2007 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  In this regard, at the July 2010 VA examination, he reported that he has had no treatment for his knee disability since his service discharge in 1988.  Therefore, the Board finds that VA has obtained all available records.

The Veteran was also afforded VA examinations in August 2007 and July 2010 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected left knee disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

As indicated previously, in March 2010, the Board remanded the case for additional development.  At such time, the Board requested that the AOJ ask the Veteran to identify any treatment for his left knee disability and, thereafter, to obtain any identified records, and afford the Veteran an appropriate VA examination in order to assess the severity of his left knee disability.  Thereafter, the AOJ sent the Veteran a letter in May 2010 requesting that he identify any treatment records relevant to his left knee disability, but he failed to do so, and afforded him a VA examination in July 2010.  Therefore, the Board finds that the AOJ has substantially complied with the March 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Initial Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   

In the instant case, the Veteran is service-connected for posttraumatic degenerative joint disease of the left knee with an initial evaluation of 10 percent under Diagnostic Code 5299-5260, effective February 2, 2007.  38 C.F.R. § 4.27 provides that, when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last two digits will be '99' for all unlisted conditions.  Also, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  As such, the Veteran's posttraumatic degenerative joint disease of the left knee is evaluated under Diagnostic Code 5260 pertaining to limitation of flexion of the leg.  The Veteran contends that he is entitled to an initial rating in excess of 10 percent as he has difficulty in day-to-day functions, experiences discomfort and pain, and has lost mobility and flexibility.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a , Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71 , Plate II. 

38 C.F.R. § 4.71a , Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a , Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a , Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel  stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604  (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a , Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704  (1998). 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990  (2004). 

Upon a review of the evidence, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for his posttraumatic degenerative joint disease of the left knee.  In this regard, such is manifested by subjective complaints of creaking, swelling, pain, tenderness, intermittent stiffness, a grinding sensation, and periodic knee locking episodes, with objective evidence of a moderately large symptomatic medial plica with flexion to 100 degrees and extension to zero degrees, even in consideration of pain as a result of repetitive motion, flare-ups, and motion against resistance, without evidence of arthritis; recurrent subluxation or lateral instability; removal or dislocation of the semilunar cartilage; ankylosis; impairment of the tibia or fibula; or genu recurvatum, for the entire appeal period.

As indicated previously, the Veteran's posttraumatic degenerative joint disease of the left knee is evaluated under Diagnostic Code 5260 based on limitation of flexion of the leg.  Such provides for a 10 percent rating where flexion is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  

At the Veteran's August 2007 VA examination, he had flexion to 140 degrees and extension to zero degrees.  It was noted that repeat flexion and extension produced pain, but no weakness or fatigue.  At the time of the examination, the Veteran also reported creaking, pain, some swelling, and flare-ups with increased symptoms with walking.  He further stated that he used a knee brace.  In May 2010 statements, the Veteran and his spouse reported periodic knee locking episodes.  Additionally, at the July 2010 VA examination, the Veteran had a moderately large medial plica that was symptomatic.  He had range of motion from zero to 100 degrees active, passive, and against resistance.  It was noted that the Veteran complained of pain at the end point, but there was no increased pain, fatigue, weakness, or incoordination with repetitive motion.  Likewise, there was no effusion.  He did have medial joint line tenderness.  At such examination, the Veteran also reported intermittent locking, stiffness, a grinding sensation when walking, and pain with forced flexion of the knee, but denied swelling.  He indicated that he used a cane occasionally when his knee flared on him and wears an over-the-counter wrap around knee support at work and church.  

Therefore, as the evidence demonstrates that the Veteran's flexion is limited to, at most, 100 degrees during the appeal period, even in consideration of pain, the Board finds that he is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260.  In this regard, the Board has considered whether repetitive motion, flare-ups, and/or motion against resistance resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.  However, as demonstrated at the August 2007 VA examination, the Veteran had pain with repeat flexion, but there is no indication that such resulted in additional functional loss, to include a greater loss of flexion.  Moreover, there was no weakness or fatigue.  Likewise, at the July 2010 VA examination, the Veteran had flexion to 100 degrees with motion against resistance and experienced pain at the end point, but there was no increased pain, fatigue, weakness, or incoordination with repetitive motion.  Likewise, there was no swelling.  Therefore, Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 30 degrees.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to an initial rating in excess of 10 percent under Diagnostic Code 5260.

Pursuant to VAOPGCPREC 9-04, the Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5261 pertinent to limitation of extension of the leg.  As indicated previously, Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  However, the evidence fails to show that the Veteran's extension is limited to more than zero degrees at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion, flare-ups, and/or motion against resistance.  In this regard, the Veteran had extension to zero degrees at the August 2007 and July 2010 VA examinations.  Furthermore, repeat extension of the knee produced pain, but no weakness or fatigue.  Also, in July 2010, while the Veteran complained of pain at the end point, there was no increased pain, fatigue, weakness, or incoordination with repetitive motion.  Likewise, there was no swelling.  Therefore, as the evidence fails to show limitation of extension to a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion, flare-ups, and/or motion against resistance, the Board finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5261.  See DeLuca, supra; Mitchell, supra.  

The Board has further considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97;VAOPGCPREC 9-98.  However, the evidence fails to demonstrate that the Veteran's left knee disability results in such impairment.  

In this regard, at the August 2007 VA examination, the Veteran indicated that he did not have instability or locking in his left knee.  Additionally, upon physical examination, lateral and medial stress on the joint showed no indication of laxity of the lateral or medial collateral ligaments.  The Veteran also had a negative anterior and posterior drawer sign, which indicates intact anterior and posterior cruciate ligaments.  Additionally, he had a negative McMurray's sign.  In May 2010 statements, the Veteran and his spouse reported periodic knee locking episodes.  At the July 2010 VA examination, the Veteran reported intermittent locking, but described no giving way, subluxations, or dislocations.  Upon physical examination, the Veteran complained of medial joint line tenderness, but McMurray's test was negative.  Additionally, the knee was stable to varus valgus stress testing on extension and 30 degrees of flexion.  The Veteran also had a negative Lachman test and a negative anterior posterior draw test.  Moreover, upon an August 2010 MRI, the anterior and posterior cruciate ligaments, medial and lateral collateral ligaments, medial and lateral retinacullum, patella ligament, and quadriceps tendon were normal.

While the Board notes that the Veteran and his spouse have reported periodic knee locking episodes, the objective evidence fails to demonstrate recurrent subluxation or lateral instability.  Specifically, all diagnostic testing on physical examination has been negative.  Moreover, the Veteran himself has denied instability, giving way, subluxation, and dislocation.  Therefore, while the Veteran experiences locking in the left knee, such does not result in recurrent subluxation or lateral instability.  Moreover, the Veteran's subjective complaints of locking are contemplated in his current 10 percent rating.  As such, to assign a separate 10 percent rating under Diagnostic Code 5257 would thus doubly compensate the Veteran for the same symptoms already considered and violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra.  Consequently, he is not entitled to a higher or separate rating under Diagnostic Code 5257.   

The Board observes that the August 2007 VA examiner indicated that it was likely that the Veteran had a meniscus repair during service; however, he reported that the operative report was unavailable for review.  In contrast, the July 2010 VA examiner observed that, while the Veteran had surgery in service in March 1987, he did not have a meniscus tear.  Moreover, the Veteran's service treatment records reflect that he underwent arthroscopic surgery on his left knee in March 1987 for patellofemoral pain syndrome and, during the operation, it was observed that the medial and lateral menisci appeared normal and was stable to probe palpation.

Therefore, as the Veteran did not have surgery to remove his meniscus, the Board finds that Diagnostic Code 5259, pertinent to symptomatic removal of semilunar cartilage, is inapplicable.

Additionally, the evidence of record fails to show that the Veteran has dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint as provided by Diagnostic Code 5258.  In this regard, the objective examinations of record have failed to note the dislocation or any other abnormality of the meniscus.  Moreover, while the Veteran and his spouse have reported episodes of locking, such has been described as intermittent or periodic, rather than frequent, and there is no evidence of effusion into the joint as demonstrated by the X-rays and MRIs of record.  Furthermore, with respect to the Veteran's complaints of pain, such are contemplated in his 10 percent rating under Diagnostic Code 5260.  As such, to assign a separate 10 percent rating under Diagnostic Code 5259 would thus doubly compensate the Veteran for the same symptoms already considered and violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra. Therefore, the Board finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5258. 

The Board further observes that, while the Veteran's left knee disability is characterized as posttraumatic degenerative joint disease, there is no evidence of such in the X-rays obtained in August 2007 and July 2010.  Therefore, Diagnostic Codes 5003 and 5010 relevant to degenerative arthritis and arthritis due to trauma, respectively, are not for consideration.  Additionally, as the evidence of record fails to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5262, or 5263, respectively.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected left knee disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's left knee symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his left knee that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Additionally, there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, the evidence reflects that the Veteran was employed as a customer service representative until March 2010.  Since such time, he has been unemployed.  However, while the Veteran has indicated that his left knee disability interfered with his employability in that, when he was working, he did a lot of walking and had to stop multiple times to sit and rest his knee, and his left knee symptoms of grinding, intense morning pain, and periodic locking had an impact on the quality of work and home life, he has not alleged that such disability has rendered him unemployable or that such was the reason he is no longer working.  Moreover, to the extent that the Veteran's left knee may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for his left knee disability.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

An initial rating in excess of 10 percent for posttraumatic degenerative joint disease of the left knee is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


